         Case 1:19-cr-00324-SCJ Document 3 Filed 09/04/19 Page 1 of 1
                                                                           ~,

                                                                       "
                                                                   ",'.
                            ,     '                               l!:~ •         F!t.tnIN
                                                                  ,.               fJ.S. D   liPe'N"",.
                                                                                Sfp      'C.'~vcJlirf:'·'-
                  IN THE UNITED STATES DISTRICT COURT~~E'S N. ~.. 2019
                                                                 4                                        .
                 FOR THE NORTHERN DISTRICT OF GEORGIA                  ~"""~tv.Ck~                    .:
                           ATLANTA DIVISION                                                               •
                                                                                                  ~.


   UNITED STATES OF AMERICA                    WAIVER OF INDICTMENT
         v,                                    Criminal Action No.
   LARRY SCOTT                                 1:19-CR-324



   I, LARRY SCOTT, the above named defendant, who is accused of Title 18,
United States Code, Section 1343, and Title 26 United States Code Section 7206(1)
being advised of the nature of the charge(s), the proposed information, and of
my rights, hereby waive in open court on September 4, 2019 prosecution by
indictment and consent that the proceeding may be by information rather than
by indictment.




                                          LARRY SCOTT
                                          Defendant


                                          St;~
                                          Counsel for Defendant

Before
